Littleton :
The Commissioner determined a deficiency of $437.24 for the calendar year 1920. Petitioner claims that the Commissioner erred in including in taxable income any amount on account of a second and third mortgage received by petitioner upon the sale in 1920 of two tracts of land.
FINDINGS OF FACT.
Petitioner is a resident of Clara City, Minn. In March, 1920, petitioner sold a farm known as the Koehn farm, consisting of 112 acres in Lonetree Township, about 6 miles northeast of Clara City, for the following consideration:
Cash or earnest money_$1, 000.00
Cash Mar. 1, 1920_ 6, 000. 80
First mortgage assumed by Wm. Koehn_ 9,157. 80
Second mortgage taken by petitioner_ 2,460. 00
Total consideration_18, 618. 60
In March, 1920, petitioner sold a farm known as the Flagstad & Tompte farm, consisting of 200 acres located in the Town of Lone-tree, a town about 3 miles northwest of Raymond, Minn., for the following consideration:
Cash-$11, 000. 00
First mortgage assumed by purchaser_ 3, 200. 00
Second mortgage assumed by purchaser_ 8, 400. 00
Third mortgage taken as part payment_ 4, 400. 00
Total consideration_ 27, 000.00
The second mortgage taken by petitioner in the amount of $2,460 upon the sale by him of the Koehn farm had no fair market valúe at the time received. The third mortgage taken by petitioner as part consideration upon the sale by him of the Flagstad & Tompte farm in the amount of $4,400 had no fair market value at the time received.
Judgment will be entered on 15 days’ notice, under Bule 50.